Opinion by
Mollison, J.
It appeared from the record that the electro plates involved were to be used in the reproduction of color pictures by or for the account of the Museum of Modern Art; that the original pictures had been photographed in this country in such manner that separations of the three primary colors and the black portion of the pictures had been obtained; that the separations had been-sent to France for the manufacture of electro plates made of lead, from *289which, copper plates were ultimately to be made; and that the invoice price reflected the cost of making the plates abroad but did not include the cost of the art work incidental thereto, which was indicated on the invoice as “Pcs. 45,000.” Entry was made at the invoice values, and a so-called “submission sheet” was sent to the examiner on which the cost of the art work was noted, as well as the invoice price. The examiner suggested that an amendment of the entry be made to include the cost of the art work, and the petitioner endeavored to ascertain whether the invoice statement of the cost of the art work was correct. However, before the information was received, the return of value had been made by the appraiser. On the record presented, it was held that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.